Citation Nr: 0201301	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$24,194.00.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1962, and from October 1963 to September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision of the Committee on Waivers 
and Compromises (the Committee) of the Wichita, Kansas, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to waiver of overpayment in the 
amount of $24,194.00.  


FINDINGS OF FACT

1.  The Committee found an overpayment of $24,194.00 in June 
1999, based upon unreported Civil Service Annuity (CSA) 
income.

2.  By decision issued in June 1999, the Committee denied 
waiver of overpayment in the amount of $24,194.00, finding 
that the veteran was at fault, and recovery of the $24,194.00 
overpayment would not be against the principles of equity and 
good conscience.

3.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
his fault; since withholding of benefits or recovery would 
not nullify the objective for which benefits were intended; 
since the veteran would be unjustly enriched if the benefits 
were not recovered; since failure to make restitution would 
result in unfair gain to the veteran; and, because the 
veteran did not change his position to his detriment and 
reliance on these VA benefits, it does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith; however, the recovery of VA 
nonservice-connected pension benefits in the amount of 
$24,194.00 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (Nov. 9, 2000).  

The VCAA, which is phrased as applying to claims for 
benefits, has not clearly been determined to apply to 
requests for waiver of disability pension overpayment.  
However, assuming that it does, consideration must be given 
to the development that has been completed in this case.  The 
veteran was notified in the statement of the case of the 
information and evidence necessary to substantiate his 
request, and he has been afforded the opportunity to submit 
pertinent evidence.  The RO has made all apparent and 
reasonable efforts to obtain all pertinent evidence.  A 
financial status report was completed by the veteran and 
considered in the equity and good conscience determination.  
Under these circumstances, there is no reasonable possibility 
that further assistance to the veteran would aid in 
substantiating the claim.  For this reason, a remand due to 
the VCAA is not necessary.  It would not be prejudicial to 
the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran is not contesting the creation or the amount of 
the overpayment under consideration in this appeal; 
consequently, the decision herein will be limited to the 
issue of entitlement to waiver of recovery of the 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 433 
(1991).

Review of the record reflects that, in his May 1996 VA form 
21-526 application for VA pension benefits, the veteran 
reported that he had also applied for annuity or retirement 
benefits from the U.S. Postal Service in April 1996.  He also 
indicated that he received zero wages or other income and had 
zero net worth.

VARO granted the veteran entitlement to VA pension benefits 
in a September 1996 rating decision.  

In his September 1996 notice of award of VA pension benefits, 
the veteran was informed that his pension rate depended on 
his income, and he was advised that he should report any 
income changes, net worth increases, or address changes.

The veteran notified VARO of a change of address in September 
1996.

Following notification from the Office of Personnel 
Management that the veteran was receiving a CSA, VARO, in a 
November 1998 letter to the veteran, requested that he 
provide copies of award letters and adjustment notices issued 
to him in order to verify the amounts he had been paid or was 
currently being paid.  This letter was mistakenly forwarded 
to the veteran's prior address.  However, the letter was 
returned to VARO and remailed to his address of record in 
February 1999.

An April 1999 VA letter informed the veteran that payment of 
his benefits was being terminated because of overpayment.  

The veteran submitted a financial status report in May 1999.  
He indicated that his total monthly net income per month was 
$1,054.59, and that his total expenses per month were 
$1,046.88.  He also reported that he had maintained $1,462.00 
in his bank account for 3 months.  Regarding his expenses, he 
claimed that "I know some people that live on less.  
However, they are older and don't travel."

The Committee did not determine fault, but denied the 
veteran's request for waiver of the $24,194.00 overpayment in 
a June 1999 decision, based on a finding that there was no 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment, but that recovery of the overpayment would not 
be against equity and good conscience.  It was also found 
that collection of the debt would cause moderate, but not 
undue hardship.

In an October 1999 statement, the veteran expressed 
disagreement with the Committee's failure to waive the 
$24,194.00 indebtedness.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, it must be 
determined whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2001).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

As to the first and second elements, it is noted that the 
veteran did not inform VA regarding his CSA income, despite 
the fact that he was notified of the need to report changes 
in his income.  This information had to be confirmed by other 
means, after which time, VA acted promptly to adjust the 
veteran's benefits.  In light of these facts, the veteran was 
not without fault in the creation of the overpayment of 
compensation.  As such, the actions by VA did not amount to 
sole administrative error.  It is pointed out that sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. §§ 5112(b)(9) and (10) 
(West 1991); 38 C.F.R. § 3.500(b)(2) (2001).  As the veteran 
knew or should have known that he was not entitled to the 
total amount of his benefit checks which he accepted and 
negotiated, the erroneous payment did not occur without his 
knowledge and the indebtedness at issue was not created 
solely as a result of administrative error.

The other elements for consideration include, whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The elements have been reviewed, 
but the evidence is not persuasive that the Government should 
forego its right to collection of the $24,194.00 indebtedness 
in this instance.  The veteran was paid benefits that he was 
only entitled to had he not been receiving additional CSA 
income.  Had he appropriately reported the additional income, 
his pension could have been adjusted earlier and the 
overpayment avoided.  As such, if the veteran were not 
required to repay the overpayment in question, he would be 
unjustly enriched.  Additionally, there is no evidence that 
the veteran relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on VA benefits.  38 
C.F.R. § 1.965(a) (2001).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's income increased due to his receipt of CSA.  The 
veteran reported sufficient income to pay his debts, and the 
indebtedness to the government must be given the same 
consideration as other debts.  The veteran has not submitted 
any evidence demonstrating a significant change in financial 
status.  In light of these factors, the recovery of the 
overpayment would not result in undue financial hardship or 
deprive the veteran of the basic necessities of life.

Accordingly, the negative evidence outweighs the positive 
evidence, and the facts of this case do not demonstrate that 
the recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C. § 5107(b) (West Supp. 2001).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $24,194.00 is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

